Citation Nr: 1410499	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-44 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held on February 7, 2012, in Nashville, Tennessee before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the issues on appeal as indicated on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

Reason for Remand: To obtain updated VA treatment records, schedule a VA examination to determine the current severity of the Veteran's PTSD, and develop and adjudicate the claim for TDIU.

The Veteran provided testimony before the Board in February 2012.  He testified that he had been treated at VA facilities since August 2010 and asked that the Board obtain updated VA treatment records prior to adjudicating his claim.  VA has a duty to obtain relevant" records in the custody of a Federal department or agency 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, a remand is necessary to obtain updated VA treatment records and associate them with the claims file.

During his hearing before the Board, the Veteran and his wife also testified that his PTSD had worsened since his June 2009 VA examination.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing and considering the length of time that has passed since the June 2009 VA examination, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected PTSD.

During the hearing before the Board and in a written statement submitted to the Board, the Veteran's spouse raised the issue of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Based on the evidence provided by the Veteran's spouse, the Board finds that the issue of entitlement to TDIU has been raised and must be remanded for initial development.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected PTSD, type II diabetes mellitus, degenerative change of the patellofemoral compartment of the left knee, and residual scar of the left heel, to include sending the Veteran an application for TDIU (VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability)) and an appropriate VCAA notification letter.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence, as is deemed necessary.

2. Obtain updated treatment records from VA facilities in Nashville, Chattanooga, and any other facility identified by the Veteran, dated since August 2010 and associate the records with the claims file.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file, copies of pertinent records on Virtual VA and/or VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

Rationale for all opinions shall be provided.

4. Schedule the Veteran for a VA examination.  The claims file, copies of pertinent records on Virtual VA and/or VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The examiner should provide a complete description of the effects of the service-connected PTSD, type II diabetes mellitus, degenerative change of the patellofemoral compartment of the left knee, and residual scar of the left heel on the Veteran's ordinary activity including employment.

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities and furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

All opinions must be supported by rationale.

5. Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6. Then, readjudicate the Veteran's claims on appeal, including entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


